791 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GORDON LOGAN AND CREATIVE INTERNATIONAL MANAGEMENT, INC.,Plaintiffs-Appellants,v.THOMAS STONE, WILLIAM NEWKIRK, JAMES PINKERTON, LITTONCOCHRAN, MRS. JOHN A. McREYNOLDS, LORENZO GRANT, JOHNWHITTINGTON, WILLIAM MARRISON, METROPOLITAN KNOXVILLEAIRPORT AUTHORITY, Defendants-Appellees.
85-5019
United States Court of Appeals, Sixth Circuit.
4/16/86
AFFIRMED

1
E.D.Tenn.


2
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF TENNESSEE


3
BEFORE:  JONES and WELLFORD, Circuit Judges; and GILMORE, District Judge.*


4
Plaintiffs appeal from a summary judgment for defendants in this action against the Metropolitan Knoxville Airport Authority where plaintiffs have alleged an unlawful interference with their asserted right to provide limousine service to the McGhee-Tyson Airport.  The court has reviewed the record and considered the arguments presented in the parties' briefs.  The judgment is AFFIRMED on the basis of the district court opinion rendered by Judge Jarvis.



*
 Honorable Horace W. Gilmore, United States District Court for the Eastern District of Michigan, sitting by designation